DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japan Application No. JP2017-252620, filed on December 27, 2017.
Status of the Claims
Claims 1-10 were previously pending and subject to a Final Action, hereinafter “the Final Action,” dated July 30, 2021. In the response submitted on October 29, 2021, claims 1 and 9 were amended and claims 2 and 8 were cancelled. Therefore, claims 1, 3-7, and 9-10 are currently pending and subject to the following Non-Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on October 29, 2021. 
Applicant’s arguments on pages 6 thru 12 of the Response, concerning the previous rejection of claims 1-10 under 35 U.S.C. § 101 have been fully considered but are found to be unpersuasive. 
Regarding Step 2A—Prong I, the following arguments have been taken from pages 7 and 8 of the Response: “Although the Office Action asserts that the limitations are certain methods encompassing fundamental economic practices and commercial interactions in the shipping industry, see Office Action at 7, Applicant respectfully disagrees…Accordingly, Applicant submits that the claims do not merely recite subject matter relating to fundamental economic practices and commercial interactions in the shipping industry. Nor do the claims, as recited, cover (or intend to cover) purely mental processes as asserted in the Office Action. See Office Action at 7. Therefore, Applicant submits that since the claims, as a whole and combination thereof, are not directed to an abstract idea (or any other judicial exception), the claims should be determined patent eligible under Step 2A, Prong 1.”
Examiner respectfully disagrees with Applicant’s arguments that the claims as a whole and combination thereof do not recite an abstract idea. Although the claims recite additional elements, e.g., a processor, which are analyzed in Step 2A—Prong II, Examiner submits the claims, under their broadest reasonable interpretation, recite an abstract idea of “establish[ing] a pickup service in which the interior of a vehicle or the like used by a user can be used as a pickup source” and delivery location. (PG Pub Specification, ¶¶ [0007] and [0204]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The 
…determin[ing] an interior of a vehicle, a building, or a facility used by a user of a predetermined pickup service, as a pickup source of a package in response to a request for picking up the package from a user…of the pickup service; 
validat[ing], prior to the issuance of an authentication key that triggers one or more actions associated with the interior, the request based on predetermined authentication information, wherein the authentication key is subject to at least one selected from the group of restricted permission, duration, or usage;
determin[ing] the interior of a vehicle, a building, or a facility designated from among a plurality of vehicles, buildings, or facilities used by the user, as the pickup source of each of a plurality of items constituting the package, in response to the request for picking up the package from the user terminal; and
deliver[ing] key information used for unlocking or locking a door to access the interior of the vehicle, the building, or the facility corresponding to the pickup source determined…to a company that provides the pickup service, wherein if the predetermined authentication key information matches the key information delivered with an unlock or lock signal…determin[ing] that the authentication is successful and the door is unlocked or locked. 
fundamental economic practices” in the shipping industry between shippers and carriers. (PG Pub Specification, ¶¶ [0008] thru [0010] and [0022]). Moreover, the claimed limitations recite “commercial interactions” between shippers and carriers. For example, a customer selecting a shipping company that provides a pickup service and supplying a key to the shipping company for access to the specified pickup location. (PG Pub Specification, ¶ [0022]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity, i.e., the claims recite and further refine an abstract idea. See MPEP § 2106.05(a)(2)(II).
Moreover, aside from the general technological environment (addressed below), the limitation(s), in (a) thru (d) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. For example, a carrier/shipper determining a location as a pickup source from a plurality of pickup locations (evaluation/judgment) and a carrier/shipper verifying request information for a pickup using predetermined authentication information (evaluation/judgement/opinion) are mental processes. (PG Pub Specification, ¶¶ [0008], [0010], and [0297]). Moreover, as will be further discussed below in the detailed 35 U.S.C. § 101 rejection, dependent claims 3-7 further recite and refine the abstract idea as presented in independent claim 1. Accordingly, taken as a whole and as and combination thereof, amended claims recite an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2A—Prong II, Examiner acknowledges Applicant’s arguments regarding the claims “recit[ing] a unique integration of a processor that is configured” to perform the claimed processes disclosed in the amended claims. However, as indicated by Examiner to Applicant in the telephonic interview conducted on October 27, 2021, the claimed limitations would require a showing of an improvement to a computer, technology, or technical field. By way of example, Examiner suggested that Applicant further refine the authenticating process and the controlling process of locking or unlocking of a door by the processor to show an improvement in the technical field of vehicle security. Although, Applicant has further refined the authentication process and included the unlocking or locking of a door process in independent claim 1, the claim can still be reasonably interpreted as an entity other than the processor controlling the process of unlocking or locking of the door. Examiner suggests Applicant further amend the limitation of “the processor determines that the authentication is successful and the door is unlocked or locked” to incorporate language that indicates the processor is controlling the process of unlocking and locking of the door based on successful authentication. Moreover, similar to independent claim 1, Examiner suggests that Applicant further amend independent claim 9 to further refine the authentication key matching process and the controlling process of the unlocking or locking of a door by the processor. 
Consequently, Applicant’s arguments that the claims integrate the abstract idea into a practical application are found unpersuasive, because there is no indication that the combination of elements improves the functioning of a computer or improves any other technology or technical field. Wherein, Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic 
Additionally, although claims 1, 3-7, and 9-10 recite additional elements, the additional elements merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., receiving, transmitting, processing, and displaying data and determining operations to be performed, to create more efficient processes within the shipping industry, which merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. See MPEP §§ 2106.05(f) and 2106.05(h).

Claim 1: 	(i) “a processor,” (ii) “a user terminal, (iii) “an authentication key issuer;”
Claim 3: 	(iv) “a controller, configured to transmit to the user terminal information on the vehicle, (v) receiving information from “an external device operating a website related to the pickup service, and (vi) receiving information from “an application program installed in the user terminal interoperating with the website;” 
Claim 4: 	(vii) “the website is a predetermined electronic commerce site;
Claim 5: 	(viii) once data has been received “from the external device through the website or the application program, the controller causes a predetermined web page of the website or a predetermined window of the application program corresponding to the web page displayed on the user terminal, to display” data;
Claim 6: 	(ix) causing the web page or the window on the user terminal to display data “without having the information go through the external device;” 
Claim 7:	(x) displaying data through “a predetermined API embedded in the web page” as a data path between the controller and the web page or the window; 
Claim 9: 	(xi) “an information processing apparatus;” and
(xii) “[a] non-transitory computer-readable recording medium having a program stored thereon for causing the information processing apparatus related to the predetermined pickup service, to execute the method as claimed in claim 9,” 
Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). Moreover, the additional elements under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05 (e) and (h). There is no indication that the additional elements improves the functioning of a computer, improves any other technology or improves a technical field, i.e., the additional elements do not "imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.". Accordingly, taken as whole and a combination thereof, independent claims 1, 9, and 10 and dependent claims 3-7 are directed to an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2B, the following statements have been taken from pages 9 thru 11 of the Response regarding Step 2B: “Applicant further submits that the claims do not merely apply the alleged abstract idea using generic computer components as asserted by the Office Action...The claims overcome the deficiencies by requiring a particular technique for non- conventionally addressing the challenge of improving vehicle security, as recited in the claim elements of at least independent claims 1 and 9, in whole and in combination thereof. Applicant further submits that these constitute improvements in technology.”
Although Examiner acknowledges that courts have found “adding unconventional steps that confine the claim to a particular useful application” qualifies as significantly more (See MPEP 2106.05(I)(A)), Examiner respectfully disagrees with Applicant’s arguments above that “claims overcome the deficiencies by requiring a particular technique for non-conventionally addressing the challenge of improving vehicle security, as recited in the claim elements of at least independent claims 1 and 9, in whole and in combination thereof.” Wherein, as stated above in Step 2A—Prong II, the claims fail to sufficiently show an improvement to computer functionality or to any other technology or technical field, because (1) the improvement to vehicle security cannot be ascertained and (2) the additional elements are all recited at a high-level of generality such that they merely amount to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. Wherein, as Examiner suggested in Step 2A—Prong II, the claimed limitations directed to authentication key matching and controlling the unlocking or locking of a door need to be further amended such that the processor is performing the claimed processes. 
Moreover, Examiner acknowledges Applicant’s argument that “Applicant submits that this implementation is neither routine nor conventional. Applicant further submits that these constitute improvements in technology.” However, it appears Applicant’s argument is directed to well-understood, routine, and convention (WURC) activity. Applicant should note well-understood, routine, and conventional (WURC) activity overlaps with other Step (i) thru (xii) improves the functioning of a computer or improves any other technology or technical field. Their collective functions, i.e., receiving, transmitting, processing, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed § 101 rejection, claims 1, 3-7, and 9-10 are ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are not found persuasive.
Applicant’s arguments on pages 12 and 13 of the Response, concerning the previous rejection of claims 1-10 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and found unpersuasive in part and moot in part in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 102 as will be further discussed below in the detailed 35 U.S.C. § 102 rejection. 
Examiner acknowledges Applicant’s argument that “each of a plurality of items is not limited to be located at a single pickup source.” Accordingly, “the user can designate the interiors of the multiple” vehicles and buildings and facilities.” In contrast, Oz teaches selecting a single address for delivery by customer. Therefore, “it is not assumed in Oz that multiple shipping addresses are to be specified.” 
Although Examiner understands Applicant’s argument when reading the specification into the claims, Examiner has and continues to interpret “the processor further configured to determine the interior of a vehicle, a building, or a facility designated from among a plurality of vehicles, buildings, or facilities used by the user, as the pickup source of each of a plurality of items constituting the package” as determining an interior of a vehicle, building, or facility as the pickup source of a package comprising a plurality of items. Wherein, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “[t]herefore, for example, when the user desires to make a request for picking up multiple items constituting the package, the user can designate the interiors of the multiple vehicles parked in the same place and the interiors of adjacent buildings and facilities, which are used by himself/herself, as the pickup sources”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
facilitate a delivery of one or more packages to one or more target vehicles” and a package may comprise one or more items (Oz, ¶¶ [0003], [0024], and [0082]). Accordingly, Examiner respectfully asserts that Oz teaches that a customer can specify one or more delivery vehicles for delivery of packages comprising one or more items. Therefore, Applicant’s arguments regarding the rejection under 35 U.S.C. §§ 102 and 103 are found to be unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-7, and 9-10 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.
Claims 1 and 3-7 are directed to a system, i.e., a machine. Claim 9 is directed to a method, i.e., a process. Claim 10 is directed to a product, i.e., a machine. Accordingly, claims 1, 3-7, and 9-10 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of “establish[ing] a pickup service in which the interior of a vehicle or the like used by a user can be used as a pickup source” and delivery location. (PG Pub Specification, ¶¶ [0007] and [0204]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations taken from the claim recites a method of organizing human activity:
…determin[ing] an interior of a vehicle, a building, or a facility used by a user of a predetermined pickup service, as a pickup source of a package in response to a request for picking up the package from a user…of the pickup service; 
validat[ing], prior to the issuance of an authentication key that triggers one or more actions associated with the interior, the request based on predetermined authentication information, wherein the authentication key is subject to at least one selected from the group of restricted permission, duration, or usage;
determin[ing] the interior of a vehicle, a building, or a facility designated from among a plurality of vehicles, buildings, or facilities used by the user, as the pickup source of each of a plurality of items constituting the package, in response to the request for picking up the package from the user terminal; and
deliver[ing] key information used for unlocking or locking a door to access the interior of the vehicle, the building, or the facility corresponding to the pickup source determined…to a company that provides the pickup service, wherein if the predetermined authentication key information matches the key information delivered with an unlock or lock signal…determin[ing] that the authentication is successful and the door is unlocked or locked. 
For example, determining an interior of a vehicle, a building, or a facility from a plurality of possible locations based on a user identifying the interior of a vehicle, the building, or the facility as a pickup location is a certain method encompassing “fundamental economic practices” in the shipping industry between shippers and carriers. (PG Pub Specification, ¶¶ [0008] thru [0010] and [0022]). Moreover, the claimed limitations recite “commercial interactions” between shippers and carriers. For example, a shipper selecting a shipping company that provides a pickup service and supplying a key to the shipping company for access to the specified pickup location. (PG Pub Specification, ¶ [0022]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II).
(a) thru (d) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. For example, a carrier/shipper determining a location as a pickup source from a plurality of pickup locations (evaluation/judgment) and a carrier/shipper verifying request information for a pickup using predetermined authentication information (evaluation/judgement/opinion) are mental processes. (PG Pub Specification, ¶¶ [0008], [0010], and [0297]). See MPEP § 2106.04(a)(2)(III). Accordingly, independent claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claims 9 and 10, independent claim 9 is the method claim to the system claimed in independent claim 1 and independent claim 10 is the product claim to the method claimed in independent claim 9 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for independent claim 1. Accordingly, independent claims 9 and 10 recite an abstract idea for the same reasons as presented in Step 2A—Prong I for independent claim 1 and have been evaluated in Step 2A—Prong II below.

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processor,” (ii) “a user terminal of the pickup service,” and (iii) “an authentication key issuer,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) “may be implemented discretionarily by hardware, software, or a combination of these, which may include, a CPU, a RAM, a ROM, an auxiliary storage device, an RTC, and various interfaces for communication.” (PG Pub Specification, ¶¶ [0113] and [0129]). The specification further recites (ii) as a terminal operated by the user (e.g., a mobile terminal) to display information. (PG Pub Specification, ¶ [0059]). The specification further recites (iii) as a functional unit residing within a processor of a center server that is configured to deliver authenticated key information to the user terminal. (PG Pub Specification, Figure 2: center server 30 and authentication key issuer 3203; and ¶ [0103], [0121], [0122], and [0132])
Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, transmitting, comparing, and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
(i) thru (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology or technical field.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea
Regarding independent claim 9, as stated in Step 2A—Prong I the claim shares analogous limitations to those recited in independent claim 1. Additionally, the recites the same additional elements to those disclosed in independent claim 1. The claim further recites an additional element of (xi) “an information processing apparatus.”  However, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. Wherein, the specification further recites (xi) as a server. (Specification, ¶¶ [0220] and [0230]). Accordingly, for the same reasons provided for independent claim 1, independent claim 9 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 10, as stated in Step 2A—the claim shares analogous limitations to those recited in independent claim 9. The claim further includes an additional element of (xii) “A non-transitory computer-readable recording medium having a program stored thereon for causing the information processing apparatus related to the predetermined pickup service, to execute the method, as claimed in claim 9.” However, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. Wherein, the specification further recites (xii) as ROM (Read-Only Memory) storing programs that are executed by a processor. (PG Pub Specification, ¶¶ [0113] and [0129]). Accordingly, for the same reasons provided for independent claim 1, independent claim 10 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iii), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology or technical field. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding claim 9, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (xi), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 9 is ineligible subject matter 
Regarding claim 10, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (xii), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 10 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 3-7, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 3 thru 7 further refine the abstract idea of their respective base claim(s), the claims do recite additional elements. For example,
Claim 3 recites the following that further refines the abstract idea: …transmit[ting] to the user…information on the vehicle, the building, or the facility for the user to designate the interior of the vehicle, the building, or the facility as the pickup source of the package, in a case where information representing that, the user intends to make the request for picking up the package has been received…
wherein…determin[ing] the interior of the vehicle, the building, or the facility as the pickup source of the package in a case where the interior of the vehicle, the building, or the facility has been designated as the pickup source of the package, in response to an operation on the user…displaying the information on the vehicle, the building, or the facility…. 
Additionally, Claim 3 recites additional elements of: (iv) “a controller,” configured to transmit information (v) receiving information from “an external device operating a website related to the pickup service,” and (vi) receiving information from “an application program installed in the user terminal interoperating with the website.” 
Claim 4 recites the following that further refines the abstract idea, …transmit[ting] to the user…the information on the vehicle, the building, or the facility for the user to designate the interior of the vehicle, the building, or the facility as the pickup source of an item to be returned, in a case where information representing the user's intention to return the item has been received…. 
Additionally, Claim 4 recites an additional element of: (vii) “the website is a predetermined electronic commerce site.” 
Claim 5 recites the following that further refines the abstract idea, wherein in the case where the information representing the user's intention to return the item (i.e., data), has been received…display[ing] the information on the vehicle, the building, or the facility (i.e., data). 
Additionally, claim 5 recites an additional element of: (viii) once data has been received “from the external device through the website or the application program, the controller causes a predetermined web page of the website or a predetermined window of the application program corresponding to the web page displayed on the user terminal, to display” data. 
Claim 6 recites the following that further refines the abstract idea and further refines the additional elements of claim 3 and claim 5. Wherein, Claim 6 recites, wherein the controller causes the web page or the window displayed on the user terminal to display the information on the vehicle, the building, or the facility (i.e., data), without having the information go through the external device. 
Accordingly, claim 6 further refines the data path between the controller and the web page or the window displayed on the user terminal, i.e., additional elements of claim 3 and claim 5, by reciting the following additional element: (ix) causing the web page or the window on the user terminal to display data “without having the information go through the external device.”
Claim 7 recites the following that further refines the abstract idea, display[ing] the information on the vehicle, the building, or the facility (i.e., data)…for the user to designate or input information on the request for picking up the package.  
Wherein, Claim 7 further refines the additional elements of claims 3 and 5, i.e., the controller and the web page or the window by reciting the following additional element: (x) displaying data through “a predetermined API embedded in the web page” as a data path between the controller and the web page or the window.  
(iv) a controller configured to transmit information as being exemplified by a functional unit, “vehicle-related information provider,” residing within a processor of a server. (PG Pub Specification, Figure 4: vehicle related information provider 3208; and ¶¶ [0231] and [0241]). The specification further recites (v) an external device operating a website related to the pickup service as a being “the delivery management server 50 or the EC server 60,” i.e., a server, operating a website. (PG Pub Specification, ¶ [0317]). The specification further recites (vi) the application program installed in the user terminal interoperating with the website as such to interoperate with the EC site. (PG Pub Specification, ¶ [0225]). The specification further recites (vii) the website is a predetermined electronic commerce site as a site that sells items and services. (PG Pub Specification, ¶¶ [0058] and [0224]). The specification further recites (viii) once data has been received from the external device through the website or the application program, the controller causes a predetermined web page of the website or a predetermined window of the application program corresponding to the web page displayed on the user terminal, to display data as displaying data on the user terminal through a website or a predetermined window. (PG Pub Specification, ¶ [0016]). Moreover, the specification further recites the predetermined webpage of the website as the predetermined webpage of the website. (PG Pub Specification, ¶¶ [0016] and [0321]). Furthermore, the specification further recites the predetermined window of the application program corresponding to the web page displayed on the user terminal as “a window or a screen.” (PG Pub Specification, ¶ [0225]). The specification further recites (ix) causing the web page or the window displayed on the user terminal to display data without having the information go through the external device as without having the information go through…the delivery management server 50 or the EC server 60.” (PG Pub Specification, ¶ [0323]). The specification further recites (x) displaying data through the predetermined API embedded in the web page as an API “embedded in a return page on an EC site.” (PG Pub Specification, ¶ [0309]).  
Although the additional elements contains instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., general computing devices, to carry out the generic computer functions, i.e., processing and displaying data. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the limitations of the dependent claims, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). Consequently, dependent claims 3 thru 7 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (iv) thru (x), are all recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I. Accordingly, the additional dependent claims 3 thru 7 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; and/or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 9-10 are rejected under 35 U.S.C. 102(1) and (a)(2) as being anticipated by Oz et al., hereinafter Oz, Pub. No. US 2018/0240067. 
Regarding claim 1, Oz teaches:
An Information processing system (Oz, Figure 2A: “package transfer service;” ¶¶ [0006] – “alternative package pickup and delivery system, [0028], and [0149] – “server computing systems 204A”), comprising:
a processor (Oz, Fig. 3A: cloud-based-package-exchange-service 340) configured to determine an interior of a vehicle, a building, or a facility used by a user of a predetermined pickup service, as a pickup source of a package in response to a request for picking up the package from a user terminal of the pickup service, (Oz, Fig. 3A, cloud-based-package-exchange-service 340 and user 312; and ¶¶ [0002-03], [0024], [0035], [0043], and [0044]). Wherein, Oz teaches a user submits a request for a pickup of a package comprising one or more items at the user’s one or more target vehicles and a cloud-based-package-exchange-service confirms with the user and sets the one or more target vehicles as the pickup location(s). Id. 
the processor is further configured to validate, prior to issuance of an authentication key that triggers one or more actions associated with the interior, the request based on predetermined authentication information (Oz, Figure 3A: step (5) and step (6); Figure 12: confirmation message; and ¶¶ [0004] and Id., wherein the authentication key is subject to at least one selected from the group of restricted permission, duration, or usage (Oz, ¶¶ [0046] and [0119]). Wherein, Oz teaches virtual keys are only provided to the only the delivery person of the designated delivery vehicle (i.e., restricted permission) and “only valid in a specific window of time and in a specific location of space” (i.e., duration). Id.
the processor further configured to determine the interior of a vehicle, a building, or a facility designated from among a plurality of vehicles, buildings, or facilities used by the user, as the pickup source of each of a plurality of items constituting the package, in response to the request for picking up the package from the user terminal (Oz, Figure 13: “Address 1…, Address 2…, Home, Work, SHIP TO MY CAR; and ¶¶ [0003], [0024], [0035], [0043], and [0082]). Wherein, Oz teaches one or more target vehicles are selected based on a user selecting the one or more target vehicles from locations presented to the user during Id.
the system further comprising: an authentication key issuer configured to deliver key information used for unlocking or locking a door to access the interior of the vehicle, the building, the facility corresponding to the pickup source determined by the processor, to a company that provides the pickup service (Oz, Figure 9D: private/public key encryption and access token and Figure 11: delivery driver’s device as a universal key fob; and ¶¶ [0018], [0026], [0035-36], [0053], [0075], and [0098]). Wherein, Oz teaches a selected delivery person’s device receives “commands and rolling security keys” from the package-exchange-service to communicate with a BCM of the one or more target vehicles for locking and unlocking of the target vehicle upon arrival at the target vehicle. Id. 
wherein if the predetermined authentication key information matches the key information delivered with an unlock or lock signal, the processor determines that the authentication is successful and the door is unlocked or locked (Oz, ¶¶ [0045], [0054-55], and [0056-59]). Wherein, Oz teaches a first virtual key as a public key issued to a package delivery person and a second virtual key as a private key maintained on the cloud-based system and the Id. 
Regarding claim 3, Oz further teaches the information processing system as claimed in claim 1, further comprising:
a controller (Oz, ¶ [0043]) – “package-to-and-from-the-vehicle-service”) configured to transmit to the user terminal information on the vehicle, the building, or the facility for the user to designate the interior of the vehicle, the building, or the facility as the pickup source of the package, in a case where information representing that, the user intends to make the request for picking up the package has been received from an external device operating a website related to the pickup service, through the website or an application program installed in the user terminal interoperating with the website (Oz, Fig. 2A: retailer site 1 204C and retailer site 2 204D and Fig. 12A: confirmation message (pop-up) and Fig. 13: “ship to my car;” and ¶¶ [0035], [0043], and [0149]). Wherein, Oz teaches a user requests for an order to be shipped to a vehicle via a mobile application of a retailer’s website operating on a retailer’s server computing system (external device) and the cloud-based system sends a notification, through either a mobile application or desktop application operating on the user’s device, to confirm the user’s request. Id. 
wherein the processor is configured to determine the interior of the vehicle, the building, or the facility as the pickup source of the package in a case where the interior of the vehicle, the building, or the facility has been designated as the pickup source of the package, in response to an operation on the user terminal displaying the information on the vehicle, the building, or the facility on the website or on a window (Oz, Fig. 12A: confirmation message (pop-up) and Figure 12Band Fig. 13: “ship to my car;” and ¶¶ [0043] and [0044]). Wherein, Oz teaches a user sends permission through either a mobile application or desktop application for the cloud-based system to use the target vehicle as the location. Id. 
Regarding claim 9, Oz further teaches an information processing method executed by an information processing apparatus related to a predetermined pickup service (Oz, Figure 2A: computing server 204a; and ¶ [0149]). All other limitations are analogous to those disclosed in claim 1 above. Accordingly, the remaining limitations of claim 9 are rejected under the same premise. 
Regarding claim 10, Oz further teaches a non-transitory computer-readable recording medium having a program stored therein for causing the information processing apparatus related to the predetermined pickup service, to execute the method as claimed in claim 9 (Oz, Figure. 1: computing system 800, System memory 830, ¶¶ [0132], [0134], and [0135]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oz, see claim 1 above, in view of Walters et al., hereinafter Walters, Pub. No. US 2005/0114221.
Regarding claim 4, Oz teaches the information processing system as claimed in claim 3. Oz further teaches, wherein the website is a predetermined electronic commerce site (Oz, ¶ [0035] – retailer website). 
Yet, Oz does not teach, however, in the same field of endeavor, i.e., shipping, Walters teaches wherein, the controller transmits to the user terminal the information on the vehicle, the building, or the facility for the user to designate the interior of the vehicle, the building, or the facility as the pickup source of an item to be returned, in a case where information representing the user's intention to return the item has been received through the electronic commerce site or the application program (Walters, Figure. 2: Step 1, Step 2, Step 3, Figure 4A: merchant website, and Figure. 6: return shipping label 400, origination shipping address 415; and ¶¶ [0040] thru [0042], [0046], and [0086]). Wherein, Walters teaches a customer contacts a merchant through the merchant’s website to submit a return request and a shipping label is returned to the customer from the merchant via the customer’s browser with a package’s origination address, i.e., customer address, which was stored by the merchant (i.e., transmitting to the user terminal the information on the building). Id. Moreover, the shipping label can be printed and utilized by a local carrier facility to facilitate a pickup from the origination shipping address. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a vehicle with a door having a lock with a separate analogous structure, e.g., a building with a door having a lock, for implementing a customer interface for a customer to initiate a return via a merchant’s website, modifying Oz to that of Walters, to allow merchant’s to funnel their returns to a central processing system for creating “a streamlined return system that allows a merchant to access and use a carrier return system.” (Walters, Abstract; and ¶ [0008]). 
Regarding claim 5, Oz teaches the information processing system as claimed in claim 3. Yet, Oz does not teach, however, Walters further teaches wherein in the case where the information representing the user's intention to return the item has been received from the external device through the website or the application program, the controller causes a predetermined web page of the website or a predetermined window of the application program corresponding to the web page displayed on the user terminal, to display the information on the vehicle, the building, or the facility (Walters, Figure. 2: Step 1, Step 2, Step 3, Figure 4A: merchant website, and Figure. 6: return shipping label 400, origination shipping address 415; and ¶¶ [0040] thru [0042] and [0046]. Wherein, Walters teaches a customer contacts a merchant through the merchant’s website to submit a return request and a shipping label is returned to the customer from the merchant via the customer’s browser with a package’s origination address, i.e., customer address, which was stored by the merchant (i.e., display to the user terminal the information on the building).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to implement a customer interface for a customer to initiate a return via a merchant’s website, modifying Oz to that of Walters, for prompting the customer to enter the ship from address to generate the return shipping label to create “a streamlined return system” (Walters, Abstract; and ¶¶ [0008] and [0040]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oz, in view of Walters, see claim 5 above, and further in view of Parris, Pub. No. US 2015/0100514. 
Regarding claim 6, Oz in view of Walters teach the information processing system as claimed in claim 5. Yet, the combination does not teach, however, in the same field of endeavor, i.e., shipping, Parris teaches wherein the controller causes the web page or the window displayed on the user terminal to display the information on the vehicle, the building, or the facility, without having the information go through the external device (Parris, Figure 28: address book; ¶¶ [0101] and [0115]). Wherein, Parris teaches a carrier system initiates/request returns via an interface provided by the carrier on behalf of consignors, i.e., retailer’s server is excluded from the return process, and the interface displays an address book to the customer to select where the return shipment is coming from. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a customer initiate a return directly with a carrier, modifying Oz to that of Walters, to allow the carrier to process returns on behalf of consignors, i.e., to offload return processing onto carriers. (Parris, ¶ [0101]).
Regarding claim 7, Oz in view of Walters and further in view of Parris teach the information processing system as claimed in claim 5. Yet, the combination does not teach, however, Parris further teaches wherein the controller causes the web page or the window to display the information on the vehicle, the building, or the facility, through a predetermined API embedded in the web page or the window for the user to designate or input information on the request for picking up the package (Parris, Figure 28: Begin Your Return; and ¶¶ [0115] and [0118]). Wherein, Paris teaches a customer can initiate a return “via the carrier return portal/interface (e.g., browser, Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to implement an interface/portal, modifying Oz to that of Walters, for allowing a customer to input the return information including the address of the pickup location to identify shipping options for the return. (Parris, ¶ [0116).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Habbaba et al., Pub. No. US 2019/0311327 (Reference D of the attached PTO-892) relates to item delivery to an unattended vehicle;
Luo et al., Pub. No. US 2020/0090117 (Reference E of the attached PTO-892) relates to delivery systems and methods particularly delivery authentication, see (Luo, ¶ [0037]); and
Oz et al., Pub. No. US 20160096508 (Reference F of the attached PTO-892) relates to geo-proximity vehicle alert and access system for security and package exchange efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628